ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-356, concluding that A. KENNETH WEINER, formerly of EAST BRUNSWICK, and who was admitted to the bar of this State in 1970, and who has been temporarily suspended from the practice of law since July 23, 2004, should be suspended from practice for a period of six months for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to respond to requests for information), RPC 5.1(b)(failure to supervise attorney employees), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit, or misrepresentation) and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to practice until all ethics matters pending against him are concluded;
*263And the Disciplinary Review Board having recommended to the Court in its determination in DRB 04-242 that A. KENNETH WEINER be compelled to pay a sanction in the amount of $500 for his failure to comply with a fee arbitration determination in District Docket No. VIII-03-088F;
And good cause appearing;
It is ORDERED that A. KENNETH WEINER be suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to practice until all ethics matters pending against him are concluded and until he has paid to the Disciplinary Oversight Committee a sanction in the amount of $500 in District Docket No. VIII-03088F; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.